DETAILED ACTION
Claim Objections
Claim 31 is objected to because of the following informalities:  the phrase “are focus proximate” should likely read “are focused proximate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 14-16, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20100307917) in view of Pamula (US 20070243634).
With respect to claim 12, Srinivasan discloses a method for applying an electric field to a suspension of cells, cell derivatives, organelles, sub-cellular particles and/or vesicles, wherein voltage is applied to electrodes of a chamber (Figure 1:100) comprising at least one internal space (Figure 1:124).  Srinivasan teaches that the internal space comprises at least three segments, wherein the segments are made up of repeated subunit patterns of segment electrodes (Figure 1:128a-c and Figure a:136a-c).  When voltage is applied to an active electrode, at least one other electrode is set to ground potential.  This is described in at least paragraphs [0030]-[0034].  Srinivasan further teaches that at least one counter electrode is provided.  It is unclear, however, if Srinivasan teaches that the ground electrodes are next and/or opposite the active electrode, such that when one segment electrode is active, all other electrodes in the internal space are set to ground potential.
	Pamula discloses a method for applying an electric field to a suspension of cells, cell derivatives, organelles, sub-cellular particles and/or vesicles that is related to the method taught by Srinivasan.  Pamula teaches that the internal space comprises at least three segments, wherein the segments are made up of repeated subunit patterns of segment electrodes (Figure 12:1203).  Paragraph [0521] states that counter electrodes are provided within the internal space.  Pamula teaches in at least paragraphs [0376], [0381] and [0382] and that each electrode may be independently and individually activated (“It should be noted that electrodes can be activated in a variety of ways…[A]n electrode can be activated by applying an AC potential, so that the activated electrode has an AC potential an unactivated electrode has a ground or other reference potential”).  Pamula states that analytes may be transported in fluid in the internal space by activating a first segment electrode and deactivating all other electrodes (“a droplet 
Before the effective filing date of the claimed invention, it would have been obvious to activate different electrodes in the Srinivasan method according to different patterns, including arrangements in which all electrodes neighboring the active electrode are set to ground potential.  Pamula states that this is an effective way to transport fluid droplets and analytes across a microfluidic internal space from one analysis/processing location to another.  Pamula is evidence that one of ordinary skill is capable of activating/deactivating electrodes as deemed necessary.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 14-16, Srinivasan and Pamula disclose the combination as described above.  Srinivasan further teaches that the electrodes are individually actuated and may be activated according to essentially any procedure.  Those of ordinary skill would have found it obvious to activate electrodes sequentially, such that the segment closest to an outlet port is activated first, followed by segments neighboring the first segment, and then terminating with the activation of the segment most distant from the outlet port.  Activating electrodes in linear order successively is considered to be a common practice.



	With respect to claim 30, Srinivasan and Pamula disclose the combination as described above.  Pamula states in at least paragraphs [0064], [0087], [0186], [0191] and [0194] that the methods are designed to test samples fluids that contain cells, cell derivatives and/or organelles.

	With respect to claim 31, Srinivasan and Pamula disclose the combination as described above.  Both Srinivasan and Pamula teach that field lines of the electric filed are focused proximate to the active electrode.  

Response to Arguments
In response to Applicant’s amendments filed 07 February 2022, the previous rejections under 35 U.S.C. 112 have been withdrawn. 



In response to Applicant’s amendments and arguments filed 07 February 2022, the previous rejections involving Srinivasan under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Srinivasan with Pamula.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799